DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The amendments received on May 2, 2022, have been entered.  Claims 2, 4-12, 16, 17, 19, and 24 have been canceled.  Claims 1, 3, 13-15, 18, 20-23, and 25-30 are pending, claims 14, 15, 18, and 25-30 are withdrawn for being directed to non-elected inventions, and claims 1, 3, 13, and 20-23 are examined in this Office Action.
Applicant is reminded that unity of invention will be reevaluated at each round of prosecution and at such a time a claim is found to be allowable then all claims requiring the special technical feature of the allowable claim will be rejoined because unity of invention will have been restored.

Note
	The Examiner will refer to the original specification received on July 19, 2018, that is the WIPO publication of the parent case (WO 2017/125931) for page and line numbers for referencing what is in the specification.

Withdrawn Objections and Rejections

The objections to the specification, title, and abstract are withdrawn in light of Applicant’s amendments.

	All objections and rejections of claim 2 are moot in light of Applicant’s cancelation of claim 2.

	The objection to claim 1 is withdrawn in light of Applicant’s amendments to the claims.

	The rejection of claim 23 under 35 USC 101 is withdrawn in light of Applicant’s amendments to the claims.

	The rejection of claim 3 under 35 USC 112B for indefiniteness is withdrawn in light of Applicant’s amendments to the claim and Applicant’s clarification that “fertilization permissive conditions” are conditions that allow fertilization for a wild-type tomato plant and therefore are well known in the art.

	The rejection of claim 23 under 35 USC 102 over Burton-Freeman et al is withdrawn in light of Applicant’s amendmets to the claims.

The rejection of claims 1, 3, 13, and 20-23 under 35 USC 102/103 over Kataoka is withdrawn in light of Applicant’s amendments to claim 1 which exclude a mutation in an intron of the SlAGL6 gene.

	The portion of the art rejection of claims 1, 3, 13, and 20-23 under 35 USC 102 over Saito is withdrawn in light of Applicant’s assertion/clarification that the M82-EMS population taught by Saito was a different mutant population than the mutant population utilized in the instant specification.

Claim Interpretation
The specification describes “facultative parthenocarpy” as “seedless fruit formation under fertilization restrictive conditions such as abiotic stress conditions, e.g. temperature stress i.e., heat or cold stress, humidity, light intensity that can be acute or chronic.” (Spec 15).  This provides examples rather than a clear definition, and the working examples do not require any stress for the parthenocarpy to occur.  In the working examples, Applicant describes tomato plants of their invention wherein most of the fruits on plants that were homozygous for the mutation were seedless even when developed under ambient conditions, and for the fruits to bear seeds those plants needed to have vigorous vibration of the inflorescences, be exposed to lower than optimal temperatures, or be allowed to grow old. Id. at 58.  Thus, the meaning of “facultative parthenocarpy”, taken in light of the specification, is any parthenocarpy that is not obligatory (i.e. not 100%).
The specification describes “homeotic aberrations” as “developmental aberrations in the anatomic structure of the plant, e.g., floral or fruit structures, which deviate from the normal flower shape with regards to whorls number or shape of the organs comprising the wild type (WT) flower, or fruit shape, size and internal structure clearly different from that of seeded fruit, besides the lack of normal seeds, which is inherent to parthenocarpy”. Id. at 19.
The specification discusses different types of gene alterations and mutations, and this discussion informs the interpretation of the claims (requiring a loss-of-function mutation in homozygous form in an AGL6 gene). Id. at 17-8. The claims are interpreted to include changes to the AGL6 gene, itself, and to exclude the use of antisense or RNAi for inhibiting expression of the AGL6 gene.
The amendments to claim 1 that were received on May 2, 2022, limit the mutation to being “in a coding sequence of SlAGAMOUS-LIKE 6 (SlAGL6) gene or in a regulatory region upstream or downstream of said AGL6 gene” and this is interpreted to exclude mutations in any of the introns because the introns of the SlAGL6 gene are not coding sequences and they are not upstream of the start codon nor are they downstream of the stop codon.  The Examiner interprets this limitation to allow for any mutation in a coding sequence or in a sequence that is upstream of the start codon or downstream of the stop codon.

Claim Objections
	Claim 3 is objected to because the period at the end of the claim has been struck through to be deleted.  Applicant is advised to amend the claim to add the period at the end back.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Inadequate Written Description
Claims 1, 3, 13, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.  This rejection has been modified to address the amended claims.  Applicant’s arguments in the response received on May 2, 2022, were fully considered but were not found to be persuasive.
The claims are broadly drawn to a tomato plant exhibiting a facultative parthenocarpy and at least 80% of fruit yield of the plant being devoid of homeotic aberrations and comprising a loss-of function mutation in a homozygous form in an AGL6 gene coding sequence or regulatory region (claim 1), including wherein the plant further exhibits a fruit yield/plant at least +/- 10% of that of a non-parthenocarpic tomato of the same genetic background under fertilization permissive conditions of the non-parthenocarpic tomato, an average fruit weight/plant at least +/-10% of that of a non-parthenocarpic tomato of the same genetic background under fertilization permissive conditions of the non-parthenocarpic tomato, jelly fill, or enlarged ovules within the seedless fruits developed from non-fertilized ovaries (claim 3), including wherein the tomato is a single fruit per truss tomato, a branched tomato, or a cherry tomato (claim 13), and to a fruit (claim 20) or a seed (claim 21) of said plant, including wherein the seed is a hybrid seed (claim 22), and to an edible processed product of said plant comprising genomic DNA of the plant (claim 23).
Applicant describes screening populations of M2 EMS mutagenized plants under extreme temperatures and finding parthenocarpic fruits during the very hot months of August-September. Spec 44.  Applicant describes two mutants that produced big parthenocarpic fruits but one grew fruit with a distorted shape. Id. They chose to pursue the other mutant which they refer to as “2012”. Id.  
Applicant describes introgressing the mutation into a different tomato variety which resulted in some plants that produced big, red, seedless fruits at ambient temperatures in May. Id at 45.  Applicant describes mapping the mutation and identifying the SlAGL6 gene as the most likely candidate for causing the parthenocarpic phenotype. Id at 53.  Applicant introduced a mutation into the AGL6 gene using CRISPR/Cas9 technology which resulted in 11 plants, three of which bore only seedless fruits, while the others yielded both seedless and seeded fruits. Id at 53-4.
Applicant describes three CRISPR-derived mutants, each of which contain a premature stop codon, that produce parthenocarpic fruits. Id at 54.  The plants produced fruits with a higher average weight compared to the non-mutated parent plant. Id at 57. Most of the fruits on plants that were homozygous for the mutation were seedless even when developed under ambient conditions. Id at 58.  Seeds were found in fruits grown from plants having been vibrated vigorously, or having been grown in lower than optimal temperature, or fruits developed on old plants. Id.
Applicant does not describe any measurement of the percentage of fruit having homeotic aberrations.  The specification describes “homeotic aberrations” as “developmental aberrations in the anatomic structure of the plant, e.g., floral or fruit structures, which deviate from the normal flower shape with regards to whorls number or shape of the organs comprising the wild type (WT) flower, or fruit shape, size and internal structure clearly different from that of seeded fruit, besides the lack of normal seeds, which is inherent to parthenocarpy”. Id. at 19.  There are no data presented regarding the frequency of such aberrations for the mutant plants in the working examples.  
Applicant does not describe any percent difference in fruit yield or fruit weight compared with non-parthenocarpic tomatooes of the same genetic background under fertilization permissive conditions.  Applicant states “Only fruits weighing over 8 g were included in the presented analysis”. Id at 63.  
The instant claims encompass any loss-of-function mutation in an AGL6 gene, and this is an unlimited number of possible mutations.  Applicant has only reduced to practice three CRISPR-derived mutants and one EMS-mutant, and this is not sufficiently representative of the unlimited number of mutant plants that are encompassed by the current claims.  It is unclear what type of AGL6 mutation is required to result in a tomato plant exhibiting facultative parthenocarpy and having at least 80% of the fruit devoid of homeotic aberrations and having a fruit yield or fruit weight within +/- 10% of a non-parthenocapric tomato of the same genetic background.  Applicant described one EMS mutant as producing fruit having a distorted shape. The skilled artisan is unable to immediately envision which AGL6 mutations will result in plants exhibiting facultative parthenocarpy and having at least 80% of the fruit devoid of homeotic aberrations.  For this reason, Applicant has not provided an adequate written description across the breadth of the claimed plants. (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).
Applicant argues that they have amended the claims to encompass any loss of function mutation in the coding region or upstream or downstream of the AGL6 gene and to recite that the claimed phenotype is a result of the claimed loss-of-function mutation, thereby generating a structure-function relation to provide adequate written description. Resp. 8. 
This is not persuasive, however, because the four species that have been reduced to practice are not sufficient to provide an adequate description across the breadth of the claims.  Three of the species are directed to the introduction of early stop codons into the AGL6 gene, and therefore the vast majority of the individuals that have been reduced to practice are all of the same type rather than being distributed across the breadth of the genus being claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Obviousness over Saito
Claim(s) 1, 3, 13, 20, and 21 is/are rejected under 35 U.S.C. 103 as obvious over Saito et al. (J. Japan. Soc. Hort. Sci (2009) Vol. 78; pp. 6-13).  Applicant’s in the response received on May 2, 2022, were fully considered but were not found to be persuasive.
The claims are drawn to a tomato plant exhibiting a facultative parthenocarpy and at least 80% of fruit yield of the plant being devoid of homeotic aberrations and comprising a loss-of function mutation in a homozygous form in an AGL6 gene coding sequence or regulatory region (claim 1), including wherein the plant further exhibits a fruit yield/plant at least +/- 10% of that of a non-parthenocarpic tomato of the same genetic background under fertilization permissive conditions of the non-parthenocarpic tomato, an average fruit weight/plant at least +/-10% of that of a non-parthenocarpic tomato of the same genetic background under fertilization permissive conditions of the non-parthenocarpic tomato, jelly fill, or enlarged ovules within the seedless fruits developed from non-fertilized ovaries (claim 3), including wherein the tomato is a single fruit per truss tomato, a branched tomato, or a cherry tomato (claim 13), and to a fruit (claim 20) or a seed (claim 21) of said plant, including wherein the seed is a hybrid seed (claim 22), and to an edible processed product of said plant comprising genomic DNA of the plant (claim 23).
	Saito teaches a mutant tomato population referred to as “M82” and comprising 13,000 M2 families derived from EMS and fast neutron mutagenesis. Saito 7.  Saito teaches several mutant populations of mutated “Micro-Tom” miniature tomato cultivar (i.e. cherry tomatoes), including transposon insertional tagging lines, T-DNA tagging lines, activation-tagging lines, EMS mutagenized lines, and gamma-ray-irradiated lines. Saito 8. The combined mutant populations comprise tens of thousands of individual mutants.  Saito characterized mutants for fruit size, fruit morphology, fruit color, fruit ripening, and seed germination. Id.
	In the event that Saito did not grow an agl6 mutant plant from the M82 population in order to produce a fruit or a seed, it would have been obvious to continue their research to screen through all of the available mutants to characterize and document the phenotypes, such as seed germination and fruit characteristics. In the event that none of the Micro-Tom mutants characterized by Saito had loss of function mutations in the AGL6 gene, it would have been obvious to continue their research until mutations in all of the genes had been characterized, referred to in the art as “saturation mutagenesis”.  It is clear that Saito contemplates a complete coverage of the genome because in their abstract they state that “[s]aturation mutagenesis is a powerful strategy that enables exploration of gene function on a genome-wide scale”. Saito abstract.  A screen of a large enough population of tomato mutants would have necessarily resulted in isolating a plant with a loss of function mutation in the AGL6 gene, and it would naturally flow that the plant would exhibit facultative parthenocarpy.  As discussed above in the written description rejection, it is unclear what particular mutation of AGL6 is required to result in a plant having at least 80% of the fruit devoid of homeotic aberrations and having +/- 10% fruit weight/yield; however, if the only requirement is that there is a loss of function of the AGL6 gene coding sequence or regulatory region, then the AGL6 mutants within the tens of thousands of mutant plants taught by Saito would necessarily have this characteristic trait.
	Applicant argues that the claimed plants are derived from a different population of mutant plants and the Kataoka reference teaches a mutation in an intron, hence the references can’t be combined to arrive at the claimed invention. Resp. 9.
	This is not persuasive, however, because Saito clearly contemplates saturation mutagenesis which would result in mutations across the entire genome of the tomato.  The claims are not limited to only mutant tomato plants obtained by the exact same population of tomato plants taught in the specification, and this is also a “product by process” argument.  A product that is made by a different process but is indistinguishable from the claimed product is unpatentable over prior art that teaches or suggests making such an indistinguishable product via a different process (see MPEP 2113).

Obviousness over Saito in view of Kataoka
Claim(s) 1, 3, 13, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saito et al. (J. Japan. Soc. Hort. Sci (2009) Vol. 78; pp. 6-13) in view of Kataoka et al (Journal of Japanese Society of Agricultural Technology Management (2011) Vol. 18; pp. 67-73).  The Examiner is providing a translation of Kataoka and will refer to it as “KTrans” when referencing page numbers.  Applicant’s arguments in the response received on May 2, 2022, were fully considered but were not found to be persuasive.
The claims are drawn to a tomato plant exhibiting a facultative parthenocarpy and at least 80% of fruit yield of the plant being devoid of homeotic aberrations and comprising a loss-of function mutation in a homozygous form in an AGL6 gene coding sequence or regulatory region (claim 1), including wherein the plant further exhibits a fruit yield/plant at least +/- 10% of that of a non-parthenocarpic tomato of the same genetic background under fertilization permissive conditions of the non-parthenocarpic tomato, an average fruit weight/plant at least +/-10% of that of a non-parthenocarpic tomato of the same genetic background under fertilization permissive conditions of the non-parthenocarpic tomato, jelly fill, or enlarged ovules within the seedless fruits developed from non-fertilized ovaries (claim 3), including wherein the tomato is a single fruit per truss tomato, a branched tomato, or a cherry tomato (claim 13), and to a fruit (claim 20) or a seed (claim 21) of said plant, including wherein the seed is a hybrid seed (claim 22), and to an edible processed product of said plant comprising genomic DNA of the plant (claim 23).
	Saito teaches a mutant tomato population referred to as “M82” and comprising 13,000 M2 families derived from EMS and fast neutron mutagenesis. Saito 7.  Saito teaches several mutant populations of mutated “Micro-Tom” miniature tomato cultivar (i.e. cherry tomatoes), including transposon insertional tagging lines, T-DNA tagging lines, activation-tagging lines, EMS mutagenized lines, and gamma-ray-irradiated lines. Saito 8. The combined mutant populations comprise tens of thousands of individual mutants.  Saito characterized mutants for fruit size, fruit morphology, fruit color, fruit ripening, and seed germination. Id.
	Saito does not expressly teach any plants known to have a mutation in the AGL6 gene. Saito does not teach presence or absence of homeotic aberrations in tomato fruits for plants exhibiting facultative parthenocarpy or any particular fruit weight or yield. Saito does not teach hybrid seeds.  Saito does not teach an edible processed product of a tomato plant.
Kataoka teaches the MPK-1 tomato, also referred to as “Kyotemari” and the MPK-1 tomato exhibits facultative parthenocarpy (see discussion, above). KTrans 2. Kataoka teaches the growth of MPK-1 tomatoes in greenhouses over the winter without heat. Id. at 3.  Kataoka teaches that MPK-1 was discovered in an F2 crossbred group of a mini tomato crossed with a tomato called “Severianin”. Id. at 2. The F2 seed that was grown to produce MPK-1 was therefore a hybrid seed as required by the instant claim 22.  MPK-1 tomatoes produced multiple fruit clusters, indicating they are branched tomatoes. Id. at 9-10. Kataoka measured the sugar content of the tomatoes. Id. at 18-9. To measure the sugar content, tomato juice would have necessarily been extracted from the tomato fruits, and this tomato juice is an edible processed product as required by instant claim 23.
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to screen all of the mutant tomato plants in the populations taught by Saito to identify plants exhibiting parthenocarpy.  Because Kataoka teach that parthenocarpy can be very useful for the production of tomatoes under conditions that non-parthenocarpic tomatoes are unable to bear fruit or to ripen properly (Id. at 2), one would have been motivated to screen, specifically, for tomato plants exhibiting parthenocarpy and the ability to set good yields of high quality fruit.
At the time the instant application was filed, it would have been obvious to assemble a large enough collection of mutant tomatoes to ensure that it was a comprehensive mutant population because Saito expressly states that “[s]aturation mutagenesis is a powerful strategy that enables exploration of gene function on a genome-wide scale”. Saito abstract. Screening such a large population of mutant plants would have necessarily resulted in identifying plants having loss of function mutations in the AGL6 gene coding sequence or regulatory region.  Loss of function mutations often introduce early stop codons or missense mutations into coding regions, therefore, it would naturally flow from such a large population of mutant plants that some of the AGL6 mutants would comprise mutations in the coding region of the gene. Because Kataoka teach that the parthenocarpic gene pat-2 has been introduced into practical varieties, including the “Renaissance” (Id.), it would have been obvious to utilize any parthenocarpic mutant that was isolated to introgress the mutation into commercial tomato varieties.  This would have necessarily resulted in hybrid seeds comprising the mutation.  Making an edible processed product from these tomato plants would have been obvious because there is a commercial demand for such tomato products (i.e. ketchup, tomato sauce, salsa, lycopene, tomato juice, tomato paste, etc.).
Applicant argues that the claimed plants are derived from a different population of mutant plants and the Kataoka reference teaches a mutation in an intron, hence the references can’t be combined to arrive at the claimed invention. Resp. 9.
	This is not persuasive, however, because Saito clearly contemplates saturation mutagenesis which would result in mutations across the entire genome of the tomato.  The claims are not limited to only mutant tomato plants obtained by the exact same population of tomato plants taught in the specification, and this is also a “product by process” argument.  A product that is made by a different process but is indistinguishable from the claimed product is unpatentable over prior art that teaches or suggests making such an indistinguishable product via a different process (see MPEP 2113).

Summary

	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662